DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment filed February 20, 2021.  Claims 1-20 are pending, in which claims 15-20 are non-elected, without traverse. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 1,2,8-10,14 are rejected under 35 U.S.C. 103 as being unpatentable over  Brunner (2018/0090307) taken with  Ninomiya (9,305,784) and/or Kurose (9,412,561).
Re-claim 1, Brunner teaches (at Figs 4A-4E, para 30-46; Figs 1-3; para 19-29) a method, comprising: providing a substrate 400 (Fig 4A, para 30+) the substrate comprising a first main surface (F for front side) and a second main surface (B for backside), opposite the first main surface, the second main surface including a stress compensation layer 402 (Fig 4C; para 30-37); and directing ions to the stress compensation layer 402 in an ion implant procedure (Figs 4D-4E; para 39-41), the ion implant procedure comprising: exposing a first region 412 of the stress compensation layer 402 to a first implant process (Fig 4D, para 40-41), wherein a second region (402 region located under the mask 408; Fig 4D) of the stress compensation layer 402 is not exposed to the first implant process, wherein the first region and the second region form a target implant pattern, wherein the ion implant procedure comprises: scanning a first ion beam with respect to the patterned substrate to implant a first dose of ions in a first region 412 of the stress compensation layer in a first implant process, wherein a second region (402 region located under 
Re-claims 1 and 10:  Brunner already teaches scanning the ion beam to implant ions into a first region of the stress compensation layer, but lacks a combination of scanning the substrate 
However, Ninomiya teaches (at Fig 3, paragraphs 65-72,30) the ion implant procedure comprising  exposing a first region in the substrate to a first implant process, wherein a second region in the substrate is not exposed to the ion implant process, wherein the first region and the second region form a target implant pattern, wherein the target implant pattern is generated by a combination of scanning the substrate  9 (para 65-72; Fig 3 for wafer movement direction) along a first scan direction in conjunction with scanning of an ion beam along a second scan direction (Fig 3 for beam scanning direction), perpendicular to the first scan direction. Kurose teaches (Figs 2,1; col 1, lines 51-65; col 6, line 46 to col 7) an ion implant procedure comprising a combination of scanning the substrate along a first scan direction in conjunction with scanning of an ion beam along a second scan direction, perpendicular to the first scan direction
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to implant ions into the first region of the stress compensation layer of Brunner by employing the ion implant procedure comprising a combination of scanning the substrate along a first scan direction in conjunction with scanning of an ion beam along a second scan direction, perpendicular to the first scan direction, as taught by Ninomiya and Kurose.  This is because of the desirability to create ion implantation regions and non-ion implantation regions within the substrate without using a masking material including a resist material, thereby reducing processing steps and production cost; and because of the desirability to control the amount of ion beam irradiated to the wafer substrate, thereby improving the reliability of manufacturing the device.  

Claims 1-3,7-8,10,13 are rejected under 35 U.S.C. 103 as being unpatentable over  deVilliers (2015/0294917) taken with Ninomiya (9,305,784) and/or  Kurose (9,412,561).
Re-claim 1, deVilliers teaches (at Figs 12,1-13, paragraphs 28-44) a method, comprising: providing a substrate 105, the substrate comprising a first main surface 111 (top surface, para 29; Figs 1A-3A,7-12) and a second main surface 112 (backside surface), opposite the first main surface, the second main surface including a stress compensation layer 161 (Figs 7-13; para 38); and directing ions to the stress compensation layer in an ion implant procedure (Fig 12, para 38-43,51),  the ion implant procedure comprising: exposing a first region of the stress compensation 
Re-claims 1 and 10:  deVilliers already teaches scanning the ion beam to implant ions into a first region of the stress compensation layer, but lacks a combination of scanning the substrate along a first scan direction in conjunction with scanning of an ion beam along a second scan direction, perpendicular to the first scan direction
However, Ninomiya teaches (at Fig 3, paragraphs 65-72,30) the ion implant procedure comprising  exposing a first region in the substrate to a first implant process, wherein a second region in the substrate is not exposed to the ion implant process, wherein the first region and the second region form a target implant pattern, wherein the target implant pattern is generated by a combination of scanning the substrate  9 (para 65-72; Fig 3 for wafer movement direction) along a first scan direction in conjunction with scanning of an ion beam along a second scan direction (Fig 3 for beam scanning direction), perpendicular to the first scan direction. Kurose teaches (Figs 2,1; col 1, lines 51-65; col 6, line 46 to col 7) an ion implant procedure comprising a combination of scanning the substrate along a first scan direction in conjunction with scanning of an ion beam along a second scan direction, perpendicular to the first scan direction
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to implant ions into the first region of the stress compensation layer of deVilliers by employing the ion implant procedure comprising a combination of scanning the substrate along a first scan direction in conjunction with scanning of an ion beam along a second scan direction, perpendicular to the first scan direction, as taught by Ninomiya and Kurose.  This is because of the desirability to create ion implantation regions and non-ion implantation regions within the substrate without using a masking material including a resist material, thereby reducing processing steps and production cost; and because of the desirability to control the amount of ion beam irradiated to the wafer substrate, thereby improving the reliability of manufacturing the device.  

Claims 9,14 are rejected under 35 U.S.C. 103 as being unpatentable over  deVilliers (2015/0294917), Ninomiya (9,305,784) and  Kurose (9,412,561) taken with Brunner (2018/0090307).

Re-claims 9,14, deVilliers already teaches implanting ions to the stress compensation layer 161 comprising a thickness of 100 nm to 300 nm, but lacks detailing about an implant energy of 100 keV to 1 MeV.
However, Brunner teaches implanting ions to the stress compensation layer 161,
wherein the stress compensation layer 402 comprises a thickness of 100 nm to 200 nm. (para 30 for 1000-2000 Angstroms thickness); and wherein the first implant process comprises directing the ions to the stress compensation layer 402 at an energy of up to 160 keV (paragraph 40). 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to select the portion of the prior art's range of implant energy and thickness, as taught by Brunner and deVilliers, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA).

 
Claims 4,11 are rejected under 35 U.S.C. 103 as being unpatentable over  deVilliers (2015/0294917) Ninomiya (9,305,784) and  Kurose (9,412,561) taken with Lei Tong (CN105702564 with Machine English translation). 
deVilliers, Ninomiya and  Kurose teach the method, as applied to claims 1-3,7-8,10,11 above and fully repeated herein; and Re-claim 4 and 11, wherein the substrate 105 (as shown Figs 1A,1B,2A,3A) exhibits a first anisotropic curvature along the first main surface 111 (top surface, para 29; Figs 1A-3A,7-12) before the ion implant procedure, the first anisotropic curvature (e.g. Figs 2A,3A,8,12 for curvatures) inherently comprising a first difference between a first substrate bowing along a first direction and a second substrate bowing along a second direction (Figs 1A-1B,2A-3A; para 29-36; para 31 and Fig 5 for x axis, y axis, and z axis), 
Re-claims 4,11: as described above deVilliers teaches the substrate exhibiting the first anisotropic curvature and the second anisotropic curvature after ion implantation, but lacks mentioning the curvatures by the difference between the first or third substrate bowing along the first direction and the second or fourth substrate bowing along the second direction.
However, re-claims 4,11, Lei Tong teaches (at Figs 1,3a-3c,4a; and Machine English translation pages 1-4) wherein the substrate 20 (Fig 3a-3c; English translation page 3 of 4) exhibits a first anisotropic curvature along the first main surface before the ion implant procedure, the first anisotropic curvature comprising a first difference between a first substrate bowing along a first direction (e.g. x-direction in Fig 3a, for determining the position of the maximum warpage along this direction, English translation page 3 of 4) and a second substrate bowing along a second direction (e.g. y-direction in Fig 3a; determining the position of the warpage along this direction, English translation page 3 of 4), perpendicular to the first direction, and wherein the substrate exhibits a second anisotropic curvature after the ion implant procedure (Fig 4c; English translation page 4, lines 1-30) the second anisotropic curvature comprising a second difference between a third substrate bowing along the first direction and a fourth substrate bowing along the second direction, the second anisotropic curvature being less than the first anisotropic curvature (Fig 4a for flat substrate after ion implant procedure).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to carry out the method of deVilliers by determining the first anisotropic curvature and the second anisotropic curvature mentioning the curvatures by the differences between the first or third substrate bowing along the first direction and the second or fourth substrate bowing along the second direction, as taught by Lei Tong. This is because of the desirability to determine the positions and locations of warpage .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  deVilliers (2015/0294917), Ninomiya (9,305,784) and  Kurose (9,412,561) taken with Lei Tong (CN105702564 with Machine English translation). 
deVilliers, Ninomiya and  Kurose teach the method, as applied to claims 1-3,7-8,10,11 above and fully repeated herein; and Re-claim 5, wherein the substrate comprises the first substrate bowing and the second substrate bowing, and wherein the first region comprises a plurality of implant regions, wherein the mask 162 defines a relief pattern during the ion implant procedure (Fig 12, para 38-43,51).
Re-claim 5: as described above deVilliers teaches the substrate comprising the first substrate bowing and the second substrate bowing, where the first region comprise a plurality of implant regions (Fig 12), but lacks mentioning wherein the first substrate bowing is greater than the second substrate bowing, and wherein the first region comprises a plurality of implant stripes, oriented along the second direction. 
However, Lei Tong teaches (at Figs 1,3a-3c,4a; and Machine English translation pages 1-4) wherein the substrate 20 comprising the first substrate bowing greater than the second substrate bowing (e.g. x-direction in Fig 3a, for determining the position of the maximum warpage along the first direction, English translation page 3 of 4) and the second substrate bowing along a second direction (e.g. y-direction in Fig 3a; determining the position of the warpage along this direction, English translation page 3 of 4), wherein the first region comprises a plurality of implant stripes (Figs 3c,4c, English translation pages 2-4) oriented along the second direction;
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to carry out the method of deVilliers by determining the substrate having the first substrate bowing greater than the second substrate bowing and providing the first region comprising the plurality of implant stripes oriented along the second direction for implanting ions, as taught by Lei Tong. This is because of the desirability to implant ions at a specific direction in order to release stress so that the warpage can be adjust in a specific direction, thereby reducing the overall wafer war

Claim 6,12 are rejected under 35 U.S.C. 103 as being unpatentable over  deVilliers (2015/0294917), Ninomiya (9,305,784) and  Kurose (9,412,561) taken with Lei Tong (CN105702564 with Machine English translation) and Brunner (2018/0090307).
deVilliers, Ninomiya and  Kurose teach the method, as applied to claims 1-3,7-8,10,11 above and fully repeated herein; and Re-claim 6, wherein the ion implant procedure (Fig 12, para 38-43,51) generates an implant pattern (Fig 12) in the stress compensation layer 161, the implant pattern comprising a central region (a middle region of layer 161 implanted with ions, Fig 12), the central region being un-implanted, and wherein the central region is flanked by a first implant regions on a first side and a second implant regions on a second side.
Re-claim 6: as described above, deVilliers teaches the ion implant procedure generating the implant pattern (Fig 12) in the stress compensation layer 161, but apparently lacks having the central stripe being un-implanted.  
However, Brunner teaches (Figs 4D-4E; para 39-41) wherein the ion implant procedure generates an implant pattern in the stress compensation layer 21, the implant pattern comprising a central stripe, oriented along the second direction, the central stripe being unimplanted (region 402 located under the mask 408; Fig 4D), and wherein the central stripe is flanked by a first implant stripe 412 (Fig 4D) on a first side and a second implant stripe 412 (Fig 4D) on a second side.  Lei Tong teaches (at Figs 3c,4c; English translation pages 1-4) wherein the ion implant procedure (Fig 4c; English translation pages 3-4) generates an implant pattern in the stress compensation layer 21 (Fig 4b-4c), the implant pattern comprising a central stripe (a middle stripe; Fig 3c,3a), oriented along the second direction, the central stripe being unimplanted (region 21 located under the mask 22; Figs 3c and 4c), and wherein the central stripe is flanked by a first implant stripe (Fig 3c) on a first side and a second implant stripe (Fig 3c) on a second side.
 Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to carry out the method of deVilliers by generating the implant pattern in the stress compensation layer with  the central stripe being unimplanted and flanked by other first and second implant stripes on the sides, as taught by Lei Tong and Brunner.  This is because of the desirability to implant ions at a specific .

Response to Amendment  
Applicant's Amendment filed February 10, 2021 and remarks thereof with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
As described above, Ninomiya (9,305,784) and  Kurose (9,412,561) prima facie teach the ion implant procedure comprising a combination of scanning the substrate along a first scan direction in conjunction with scanning of an ion beam along a second scan direction, perpendicular to the first scan direction.

*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
				*****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822